United States Court of Appeals
                                                                      Fifth Circuit

                 IN THE UNITED STATES COURT OF APPEALS             FILED
                          FOR THE FIFTH CIRCUIT                  June 28, 2006
                          _____________________
                                                            Charles R. Fulbruge III
                               No. 05-50096                         Clerk
                          _____________________


UNITED STATES OF AMERICA
                  Plaintiff - Appellee
                    v.
VICTOR GARCIA-RODRIGUEZ also known as, Victor
Rodriguez-Garcia
                  Defendant - Appellant

                        ---------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                             (03-CR-593)
                        ---------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:


     IT IS ORDERED that the appellee’s unopposed motion to vacate

sentence is granted.



     IT IS FURTHER ORDERED that the appellee’s unopposed motion

to remand case to district court for resentencing is granted.



     IT   IS    FURTHER    ORDERED    that   the   appellee’s       unopposed

alternative motion to extend time to file appellee’s brief until

__________________

     *      Pursuant to 5th Cir. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
14 days after denial of motion to vacate and remand is moot.